DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive means” (claim 8), “freewheel apparatus” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without providing how the “freewheel apparatus is coupled to the belt drive roller” in such a way as to “enable the belt drive roller to run ahead of the drive means in the rotational direction of the belt drive roller”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The original disclosure does set forth the language of claim 9, but does not provide any drawings of the flywheel or the drive means.  Paragraph 0048 of the Specification notes the presence of a flywheel, but does not explain “how” the recited 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 9 recites, “a freewheel apparatus coupled to the belt drive roller and operable to enable the belt drive roller to run ahead of the drive means in the rotational direction of the belt drive roller”.
The original disclosure does set forth the language of claim 9, but does not provide any drawings of the flywheel or the drive means.  Paragraph 0048 of the Specification notes the presence of a flywheel, but does not explain “how” the recited claim feature is accomplished as it does not put forward the connection between the drive means and the flywheel or detail how the claimed motion is accomplished as a result.  As such the claimed limitations are not deemed to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the adjusting device", “the drive belt", and “the tensioning device” in lines 1-2 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the drive belt" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the adjusting device" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the connecting link" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that this limitation is referring to the previously claimed “connecting link assembly”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapon et al. (PG Pub 2018/0042181 A1) hereinafter referred to as Chapon.
Regarding claim 1, Chapon discloses bale wrapping device (30) for a round baler (10), the bale wrapping device comprising: 
a drive roller (44; center portion of 46 as seen in fig. 4; paragraphs 29-30) operable to unroll a wrapping material from a wrapping material roller (32); 
a drive and brake apparatus (42) attached to the drive roller (paragraph 29); 
a brake belt (50) coupled to the drive and brake apparatus for braking the drive and brake apparatus (paragraph 30); and 
a tensioning lever apparatus (84) connected to the brake belt and adjustable between at least three different positions to provide at least three different pre-tensionings of the brake belt (paragraph 34 – “pretensioning position (according to FIG. 3) in which the adjustment screw 70 is placed in a central region of the adjustment groove 72” – therefore it can be “adjustable” between at least 3 different pretension settings which would at least broadly comprise a left, right and middle position of #70 in the track of 72).

Regarding claim 2, Chapon discloses wherein the drive and brake apparatus (42) includes at least one brake drum (46) fixedly connected in terms of rotation to the drive roller and coupled to the brake belt (50; paragraph 30).

Regarding claim 3, Chapon discloses wherein the drive and brake apparatus (42) includes a drive belt (48) engaged with and operable to rotate the drive roller (44; paragraph 30).

Regarding claim 4, Chapon discloses wherein the drive and brake apparatus (42) includes an actuatable adjusting device (52) acting on the drive belt and operable to tension the drive belt (paragraph 31).

Regarding claim 5, Chapon discloses wherein the bale wrapping device, includes a tensioning device (62) coupled to the tensioning lever apparatus (84) and acting on the brake belt (paragraph 33).

Regarding claim 6, Chapon discloses wherein the tensioning lever apparatus (84) includes a lever rod system (90, 92), wherein the brake belt (50) is connected to the lever rod system (84) and the brake belt (50) is adjustable (paragraph 30) by the lever rod system (90, 92) such that the pre-tensioning of the brake belt is adjustable by means of the lever rod system (90, 92) between at least three different pre-tensionings (paragraph 35 - #90, 92 are responsible for tensioning the belt 50, releasing the belt 

Regarding claim 7, Chapon discloses wherein the adjusting device (52) acting on the drive belt (48; paragraph 31) and the tensioning device (62) acting on the brake belt (50; paragraph 33) are connected together, and by actuating the adjusting device acting on the drive belt, the tensioning device acting on the brake belt is actuatable (paragraph 33).

Regarding claim 8, Chapon discloses wherein the drive belt (48) is in engagement with a belt drive roller (60) which is able to be connected to a drive means (paragraph 32 – “drive element”).

Regarding claim 9, Chapon discloses a freewheel apparatus (paragraph 36 – “freewheel device”) coupled to the belt drive roller and operable to enable the belt drive roller to run ahead of the drive means in the rotational direction of the belt drive roller (paragraphs 36-37).

Regarding claim 10, Chapon discloses wherein the adjusting device (52) is able to be activated by a further actuator (94) as a function of operating phases of a round baler, wherein the operating phases comprise at least one introduction phase, a wrapping phase and a cutting phase (paragraph 38).

Regarding claim 11, Chapon discloses wherein the tensioning lever apparatus (84) includes a tensioning lever (90) having a second position locating bore (bore for bolt passing through #90 and 92 shown in figs. 4-6), and wherein the tensioning lever apparatus further includes a connecting link assembly (92) defining at least one second position receiving bore (fig. 5; 90 and 92 defines the bore that the bolt passes through).

Regarding claim 12, Chapon discloses wherein the tensioning lever (90) is rotatable relative to the connecting link assembly (92; paragraph 35; fig. 5).

Regarding claim 13, Chapon discloses a retainer (bolt passing through #90 and 92 shown in figs. 4-6) selectively insertable (bolt shown with nut in fig. 4 which is known to be a removable attachment) through the second position locating bore of the tensioning lever and the second position receiving bore of the connecting link to secure the tensioning lever apparatus in at least one of the at least three tensioning positions (The bolt aids at holding the lever in at least one position).

Regarding claim 14, Chapon discloses wherein the connecting link assembly (92) is attached to the tensioning lever (90) at a first end of the connecting link assembly (right side fig. 5), and wherein the connecting link assembly includes an eye (opening near 82 seen in figs. 4-5) attached to the brake belt (attached to brake belt 50 @ 82) at a second end of the connecting link assembly (left side fig. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon speaks mainly to the area of bailers with braking means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731